DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 10, 2021 has been entered. Claims 7-12 remain pending in the application. Claims 1-6 were previously cancelled. Applicant’s amendments to the claims have overcome the rejections under 35 USC 112 previously set forth in the Non-Final Office Action mailed July 07, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “foot switch” in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Specification
The disclosure is objected to because of the following informalities: there should be a brief description of each of the drawings. Specifically, Figures 3-5 are currently described together, and instead each of Figures 3-5 should be described separately. See MPEP 608.01(f). 
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because there is a lack of antecedent basis for the following: 
“the fluid” in line 6
“the exchange of fluids” in lines 8-9
“the exchange of information” in line 10
Appropriate correction is required.
Claim 11 is objected to because there is a lack of antecedent basis for “the vertical direction” in line 4. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 9, the claim limitation “which fourth valve is closed in the first operating mode” in lines 4-5 in combination with the limitation of “in the first operating mode, only the first valve is closed” in Claim 1, line 29 renders the claim indefinite. It is unclear which valves are closed in the first operating mode, as claim 7 states that only the first valve is closed and claim 9 then states that the fourth valve is also closed. For examination purposes of claim 9, the first operating mode is considered to be when the first and fourth valve are closed and the second and third valves are open. It is suggested to amend claim 7, line 29 to “in the first operating mode, and the second valve and third valve are open, and simultaneous irrigation and aspiration are enabled”, or similar to overcome this rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Traxinger (US 2007/0100315) in view of Kishimoto (USPN 6723065).
system for performing a phacoemulsification (medical apparatus 100 having irrigation/aspiration flow system 200; Figures 1 and 2), comprising: a handpiece (phacoemulsification handpiece 112) with a first channel (aspiration line 116 within handpiece 112; Figure 2) and a second channel (irrigation line 114 within handpiece 112; Figure 2); and an irrigation device (irrigation fluid source 113) configured for delivering the fluid at a pressure (“The flow rate of the irrigating fluid contained in fluid source 113 is driven by gravity and is usually adjusted by raising and lowering the fluid source 113 with respect to the handpiece 112” [0036]), an aspiration device (pump/sensor cartridge 202) configured for aspirating the fluid, a manifold device (instrument 101), wherein the manifold device is connected to the first channel, the second channel, the irrigation device and the aspiration device for the exchange of fluids (“The pump 102 and the fluid-flow control valves 118-120, disposed to seal or open the fluid-flow lines 114 and 116, are part of the instrument 101 to which the irrigation/aspiration flow system 200 attaches” [0040]), and a control device (programmable computer 104) which is connected to the irrigation device, the aspiration device and the manifold device for the exchange of information (Figure 1), an aspiration line (aspiration line 116) connecting the aspiration device and the first channel of the handpiece (Figure 2), an irrigation line (irrigation line 114) connecting the irrigation device and the second channel of the handpiece (Figure 2), a connecting line (line having valve 119) included in the manifold device (Figures 1 and 2) and connecting the aspiration line and the irrigation line (Figure 2), wherein a first valve (valve 119) of the manifold device is disposed in the connecting line (Figure 2), a second valve (valve 118) of the manifold device disposed in the irrigation line downstream of a connection point of the connecting line to the irrigation line (Figure 2), a third valve (valve 120) of the manifold device disposed in the aspiration line upstream of a connection point of the connecting line to the aspiration line (Figure 2), wherein the control device is configured to activate the manifold device in a first operating mode to connect the second channel and the irrigation device and to connect the first channel and the aspiration 
Traxinger fails to explicitly teach the handpiece having with a tool formed by a hollow needle and a lateral surface surrounding the hollow needle, wherein the hollow needle forms the first channel and the second channel with an annular cross-section is formed between the hollow needle and the lateral surface. Kishimoto teaches a system for phacoemulsification (apparatus A) comprising a handpiece (handpiece 3) with a tool formed by a hollow needle (discharge tube 2; Figure 3) and a lateral surface (introduction tube 1) surrounding the hollow needle (Figure 3), wherein the hollow needle forms the first channel connected to the aspiration and the second channel connected to the irrigation line with an annular cross-section is formed between the hollow needle and the lateral surface (Figures 1 and 3; “The introduction tube 1 includes a perfusate tip 1a forming an outlet opening 1B at the leading end of a grip portion 3A of the handpiece 3…the introduction tube 1 defines, at the rear end thereof, an inlet opening 1A connectable with the perfusate feed passage D for communication therewith. The discharge tube 2, in the form of a capillary coaxial with the perfusate tip 1a of the introduction tube 1, is disposed inside through the handpiece 3…and a connecting outlet 2B defined at the rear end thereof is disposed at a position projecting from the rear end of the handpiece 3 to be connectable with the discharge passage G for establishing communication therewith.” [Col 7, lines 44-62]). Before the effective filing date of the claimed invention, it would have been obvious to modify the handpiece of the system of Traxinger to include a tool formed by a hollow 

Regarding claim 8, modified Traxinger teaches the system according to claim 7, wherein the control device (programable computer 104) is configured to activate the manifold device () in a second operating mode to connect the first channel (aspiration line 116 at handpiece 112) and the irrigation device (reservoir 113) for the exchange of fluids and to disconnect the second channel (irrigation line 114 at handpiece 112) and the aspiration device, and in the second operating mode, the third valve (valve 120) is closed and the first valve (valve 119) is opened (“The computer 104 in turn may signal valve 119 to open and valve 120 to close. This allows irrigation fluid to flow directly into aspiration fluid line 116. This influx relieves the vacuum in line 116 and assists to clear the line blockage by reversing fluid flow through the handpiece 112.” [0041]).  
Modified Traxinger fails to explicitly teach that in the second operating mode, the second valve is closed. Kishimoto teaches a system for phacoemulsification (apparatus A) comprising a handpiece (handpiece 3), an irrigation device (perfusate reservoir E), an aspiration device (suction pump H), a connection line (bypass passage L) having a first valve (bypass switch valve K), a second valve (switch valve F) disclosed in the irrigation line (perfusate feed passage D) downstream of a connection point of the connection line to the irrigation line (Figure 1), wherein in a second operating mode, the first channel (through discharge tube 2) and the irrigation device (perfusate reservoir E) are connected for the exchange of fluids and the second channel (through introduction tube 1) and the aspiration device (suction pump H) are 

Regarding claim 10, modified Traxinger teaches the system according to claim 8, wherein the control device (computer 104) comprises a foot switch (foot control 110) for controlling the pressure (“the foot operable controller includes independent means for generating control signals as required for establishing the desired ultrasonic power level and irrigation fluid flow and for varying the aspiration vacuum pump in response to foot movement” [0003]) and comprises a switch operable by hand or foot for switching between the first operating mode and the second operating mode (“Actuation of the foot control 110 sends signals to the programmable computer 104 that in turn provides appropriate control signals to the necessary valves to carry out the operator's commands.” [0046]).  

Regarding claim 12, modified Traxinger teaches the system according to claim 7, wherein the aspiration device is formed by a cartridge (pump/sensor cartridge 202) charged with a vacuum or by a peristaltic pump (peristaltic pump 202), which peristaltic pump is adapted for aspirating fluid (“Aspiration of irrigating fluid and fragmented lens tissue from the eye 115 is achieved by means of a peristaltic pump 102” [0036]).

 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Traxinger (US 2007/0100315) in view of Kishimoto (USPN 6723065) as applied to claim 8 above, and further in view of Fox (USPN 5562612).
Regarding claim 9, modified Traxinger teaches a system according to claim 8. Modified Traxinger fails to explicitly teach the manifold device comprises a bypass line connecting to the irrigation line between the second valve and the second channel and running into the aspiration line between the third valve and the aspiration device, with a fourth valve being formed in the bypass line, which fourth valve is closed in the first operating mode and open in the second operating mode. Fox teaches a system for performing a phacoemulsification (Figure 1) comprising a handpiece (handpiece 18), an irrigation device (fluid container 10), an aspiration device (drain container 14), a manifold device (valves 24a, 24b, 25, 26a, 26b, and 27), and a control device (control means 28), a connecting line (conduit 12 between valves 24a, 24b and valve 26a, 26b having valve 25) having a first valve (valve 25), an aspiration line (conduit 16a to open end 13) connecting the aspiration device and a first channel of the handpiece (Figure 1) having a second valve (valve 26a), an irrigation line (fluid conduit 12 to conduit 15a) connecting the irrigation device and a second channel of the handpiece (Figure 1) having a third valve (valve 24a), wherein the manifold device comprises a bypass line (conduit 15b and conduit 16b) connecting to the irrigation line between the second valve and the second channel and running into the aspiration line between the third valve and the aspiration device (Figure 1), with a fourth valve (valve 24b) being formed in the bypass line (Figure 1), which fourth valve is closed in the first operating mode (“To irrigate and aspirate the eye through conduit 15a and 16a, respectively, the control means 28 opens solenoid valve 26a while solenoid valves 24a and 27 remain open and solenoid valves 25 and 26b remain closed.” [Col 3, line 53-56]) and open in the second operating mode (“To irrigate and aspirate the eye through conduit 15b and 16b, respectively, the control means 28 opens solenoid valve 26b while solenoid valves 24b and 27 remain open and solenoid valves 24a, 25 and 26a remain closed.” [Col 4, lines 1-4]). Before the . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Traxinger (US 2007/0100315) in view of Kishimoto (USPN 6723065) as applied to claim 8 above, and further in view of Klomp (EP 2674176, provided with English Abstract with 03/07/19 IDS).
Regarding claim 11, modified Traxinger teaches the system according to claim 8, wherein the irrigation device is formed by a container which can be charged with an overpressure by a pump controlled by the control device, and/or that the irrigation device is formed by a container (reservoir 113) which is displaceable in the vertical direction (“The flow rate of the irrigating fluid contained in fluid source 113 is driven by gravity and is usually adjusted by raising and lowering the fluid source 113 with respect to the handpiece 112” [0036]). Modified Traxinger fails to explicitly teach the container is displaceable in the vertical direction by a lifting device controlled by the control device. Klomp teaches a system for phacoemulsification (Figure 1) comprising an irrigation device formed by a container (container 9) displaceable in the vertical direction by a lifting device (stand 8) controlled by the control device (“control system adjusts height (H) of stand (8) carrying container and surgical handpiece, in order to discharge fluid into the eye at defined irrigation pressure” [English Abstract, lines 5-9]. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the irrigation device formed by a container of Traxinger to be displaceable in the vertical direction by a lifting device controlled by the control device based on the teachings of Klomp to provide adjustable control of the irrigation pressure in order to safely and effectively treat the eye (Klomp, [English Abstract]).
Response to Arguments
Applicant’s arguments with respect to claims 7-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783